DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/08/2021 has been entered. Claims 13-24 remain pending in the application. Claim 24 remains withdrawn. New claims 25-26 are entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, “shim comprises a plastic material having at least one of a tensile strength equal to or less than 50 Newton/millimeter2 and a melt temperature equal to or less than 170 degrees Celsius” fails to comply with the written description requirement. The specification on pg. 4 describes that “he shim is equal to or greater than 10 Newton/millimeter2 and equal to 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema (US 7159806) in view of Irwin (US 20150267714).
Regarding claim 13, Ritsema discloses a grinder pump (Fig. 1-8: 100) comprising: a cutter wheel (300) connected to and configured to be driven in rotation by an axially extending drive shaft (172) of the grinder pump, the cutter wheel comprising a set of cutting edges (312, 322, 332, 342), and a cutter disc (250) connected in a stationary manner (250 is stationary) with respect to a pump housing (110) of the grinder pump, the cutter disc having a central hole (central hole of 250 as shown in Fig. 4A) and a set of cutting holes (270), the drive shaft and the cutter wheel being interconnected (see Fig. 4a-b: shaft passes through the central hole to be connected with the cutter wheel) via said central hole of the cutter disc, wherein the cutter wheel and the cutter disc constitute a cutter assembly (250 and 300 are cutter assembly, as 300 rotates it creates shearing action to cut materials and sends them through 250) configured for operative 

    PNG
    media_image1.png
    584
    562
    media_image1.png
    Greyscale


Irwin teaches a centrifugal pump (fig. 3) which uses a shim (27) made of plastic material [0067]. Irwin also teaches that the thickness of the plastic shim can be varied [0067]. For example Irwin states that the thickness can be 0.005in ([0067] examiner notes that it is 0.127mm). 
Since both references use shims in a pump, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shim of Ritsema to be made of plastic material with a thickness of 0.005 inches as taught by Irwin, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Examiner also notes that plastic shims modified by Irwin would withstand a predetermined test and would be degraded i.e. worn over time under normal conditions so that it would be replaced. Examiner notes that all shims would be worn after certain runs and would have to be replaced. 
Regarding claim 14, Ritsema in view of Irwin teaches the grinder pump according to claim 13, wherein the cutter wheel comprises: a shaft portion (middle portion of the cutter wheel that meets with the shim) having a first diameter (inner most diameter of the cutter wheel) taken perpendicular to the axial center axis (interprets this to be center axis of the shaft 172) of the grinder pump and that is configured to interact (grinder shaft 172 passes through the centerhole of cutter disc) with the central hole of said cutter disc, and a hub portion (shown below: hub portion is cutter wheel excluding the four blades of the cutter wheel) that is connected to the 

    PNG
    media_image2.png
    465
    460
    media_image2.png
    Greyscale

Regarding claim 15, Ritsema in view of Irwin teaches the grinder pump according to claim 14, wherein the shim has an annular basic shape (shim is annular basic shape), wherein an inner diameter of the shim (inner diameter of the shim) is less than (see annotated figure above: inner diameter of the shim is smaller than the second diameter) said second diameter of the hub portion of the cutter wheel.  
Ritsema in view of Irwin is silent to wherein the inner diameter (inner diameter of the shim) of the shim is greater than said first diameter (inner most diameter of the the cutter wheel) of the shaft portion of the cutter wheel.
It is recognized in the art that the shim does not require a tighter fit to the shaft than the cutter wheel. One of ordinary skill in the art would recognize that normally a shim is given some 
Regarding claim 16, Ritsema in view of Irwin teaches the grinder pump according to claim 15, wherein an outer diameter (outer diameter of the shim) of the shim is greater than (see Fig. 2&4A: examiner interprets this to be a diameter on the hub portion as shown below that is smaller diameter than the outer diameter of the shim) said second diameter of the hub portion of the cutter wheel.  

    PNG
    media_image3.png
    329
    613
    media_image3.png
    Greyscale

Regarding claim 17, Ritsema in view of Irwin teaches the grinder pump according to claim 13, wherein the shim is composed of either biodegradable paper or plastic material (plastic).  
Regarding claim 22, Ritsema in view of Irwin teaches the grinder pump according to claim 13, wherein the shim has an annular basic shape (shim as annular basic shape).  
Response to Arguments

Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Ritsema in view of Irwin fails to teach or suggest the limitation “the shim material having properties configured to withstand a predetermined test run but to degrade automatically under normal operation.”. Examiner respectfully disagrees. Under broadest reasonable interpretation, the claim is interpreted so that the normal wear during normal operational conditions on the shims would satisfy the claim limitation. Examiner notes that the shims would not wear during the first or the second run i.e. test run but would degrade i.e. wear under normal operation.  

Allowable Subject Matter
Claim 18-21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a grinder pump comprising a plastic shim with the properties as set forth in claims 18-21, 23. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious since none of the references are concerned with using a plastic shim that can only last a short amount of time and disappear during normal use. Accordingly claims 18-21, 23 are deemed patentable over the prior art of record.
Claim 26 is allowed.

Claim 26 is allowed for including the limitations that were previously indicated as allowable in the office action mailed 11/10/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725